STONE HARBOR INVESTMENTS, INC.
2011 STOCK OPTION PLAN


ARTICLE I


PURPOSE AND ADOPTION OF THE PLAN


1.01 Purpose.  The purpose of the Stone Harbor Investments, Inc. 2011 Stock
Option Plan is to assist the Company (as defined below) in attracting and
retaining highly competent employees and to act as an incentive in motivating
selected officers and other employees of the Company and its subsidiaries, and
directors and consultants of the Company and its subsidiaries, to achieve
long-term corporate objectives.


1.02 Adoption and Term.  The Plan has been approved by the Board of Directors
and shareholders of the Company. The Plan is effective from the date approved by
the shareholders of the Company (the “Effective Date”) and shall remain in
effect until terminated by action of the Board; provided, however, that no
Option (as defined below) or Stock Purchase Right (as defined below) may be
granted hereunder after the tenth anniversary of the Effective Date.


ARTICLE II


DEFINITIONS


For the purpose of this Plan, the following capitalized terms shall have the
following meanings:


2.01  Applicable Laws means the requirements relating to the administration of
stock option plans under U.S. state corporate laws, U.S. federal and state
securities laws, the Code, any stock exchange or quotation system on which the
Common Stock is listed or quoted and the applicable laws of any foreign country
or jurisdiction where Options or Stock Purchase Rights are, or will be, granted
under the Plan.


2.02 Beneficiary means an individual, trust or estate who or which, by a written
designation of the Participant filed with the Company or by operation of law,
succeeds to the rights and obligations of the Participant under the Plan and the
Option Agreement or Restricted Stock Purchase Agreement upon the Participant’s
death.


2.03 Board means the Board of Directors of the Company.


2.04 Code means the Internal Revenue Code of 1986, as amended.  References to a
section of the Code shall include that section and any comparable section or
sections of any future legislation that amends, supplements or supersedes said
section. 
 
2.05 Committee means the Committee defined in Article III.


2.06 Company means Stone Harbor Investments, Inc., a Nevada corporation, and its
successors.


2.07 Common Stock means the Common Stock of the Company, par value $.00001 per
share.


2.08 Date of Grant means the date designated by the Committee as the date as of
which it grants an Option or Stock Purchase Right, which shall not be earlier
than the date on which the Committee approves the granting of such Option or
Stock Purchase Right.


2.09 Exchange Act means the Securities Exchange Act of 1934, as amended.


2.10 Fair Market Value means, as of any applicable date, the fair market value
of the Common Stock as determined by the Board based upon such evidence as it
may think necessary or desirable.


2.11 Incentive Stock Option means a stock option within the meaning of Section
422 of the Code.
 
 
 

--------------------------------------------------------------------------------

 
 
2.12 Merger means any merger, reorganization, consolidation, exchange, transfer
of assets or other transaction having similar effect involving the Company.


2.13 Nonstatutory Stock Option means a stock option which is not an Incentive
Stock Option.


2.14 Option Agreement means a written agreement between the Company and a
Participant, specifically setting forth the terms and conditions of an Option
granted under the Plan, in the form as shall be determined from time to time by
the Company.


2.15 Option Price, with respect to Options, shall have the meaning set forth in
Section 6.01(b).


2.16 Option Term means, with respect to an Option, the period of time set forth
in the Option Agreement during which the Option may be exercised.


2.17 Options means all Nonstatutory Stock Options and Incentive Stock Options
granted at any time under the Plan.


2.18 Participant means a person designated to receive an Option or Stock
Purchase Right under the Plan in accordance with Section 4.03. 
 
2.19 Plan means the 2011 Stock Option Plan as described herein, as the same may
be amended from time to time.


2.20 Restricted Stock means shares of Common Stock acquired pursuant to a grant
of Stock Purchase Rights under Article V of the Plan.


2.21 Restricted Stock Purchase Agreement means a written agreement between the
Company and an Optionee evidencing the terms and restrictions applying to stock
purchased under a Stock Purchase Right. Each Restricted Stock Purchase Agreement
is subject to the terms and conditions of the Plan and shall be substantially in
the form as shall be determined from time to time by the Committee.


2.22 Stock Purchase Right means the right to purchase Common Stock pursuant to
Article V of the Plan, as evidenced by a notice of grant included within the
applicable Restricted Stock Purchase Agreement (the “Notice of Grant”).


2.23 Ten Percent Shareholder means any individual who, at the time an Option is
granted, owns stock possessing more than 10 percent of the total combined voting
power of all classes of stock of the Company.


ARTICLE III


ADMINISTRATION


The Plan shall be administered by the Board or, in the discretion of the Board,
by a committee of the Board comprised of at least two persons (either of which
shall be known as the “Committee”).  The Committee or Board shall have exclusive
and final authority in each determination, interpretation or other action
affecting the Plan and its Participants.  The Board or Committee shall have the
sole discretionary authority to interpret the Plan, to establish and modify
administrative rules for the plan, to impose such conditions and restrictions on
Options and Stock Purchase Rights as it determines appropriate, and to take such
steps in connection with the Plan and Options and Stock Purchase Rights granted
hereunder as it may deem necessary or advisable.  The Board or Committee may
delegate such of its powers and authority under the Plan as it deems appropriate
to designated officers or employees of the Company.  In the event of such
delegation of authority or exercise of authority by the Board or Committee,
references in the Plan to the Committee shall be deemed to refer to the delegate
of the Board or the Committee as the case may be.  For purposes of this Plan,
references to the Committee shall be deemed references to the Board to the
extent that the Board has not appointed a Committee to administer the Plan.
 
 
 

--------------------------------------------------------------------------------

 
 
ARTICLE IV


SHARES AND PARTICIPATION


4.01 Number of Shares Issuable.  The total number of shares initially authorized
to be issued under the Plan shall be 12,000,000 shares of Common Stock. The
number of shares available for issuance under the Plan shall be further subject
to adjustment in accordance with Section 7.06.  The shares to be offered under
the Plan shall be authorized and unissued Common Stock, or issued Common Stock
which shall have been reacquired by the Company,


4.02 Shares Subject to Terminated Options and Stock Purchase Rights.  Common
Stock covered by any unexercised portions of terminated Options and Stock
Purchase Rights (including canceled Options and Stock Purchase Rights) granted
under Articles V and VI of the Plan and Common Stock subject to any Options and
Stock Purchase Rights which are otherwise surrendered by a Participant may again
be subject to new Options and Stock Purchase Rights under the Plan.


4.03  Participation. Participants in the Plan (“Participants”) shall be such
consultants, directors, officers and other employees of the Company and its
subsidiaries as the Committee, in its sole discretion, may designate from time
to time. The Committee’s designation of a Participant in any year shall not
require the Committee to designate such person to receive Options, Stock
Purchase Rights or grants in any other year.  The Committee shall consider such
factors as it deems pertinent in selecting Participants and in determining the
type and amount of their respective Options and Stock Purchase Rights.


ARTICLE V


STOCK PURCHASE RIGHTS


5.01 Rights to Purchase. Stock Purchase Rights may be issued either alone, in
addition to, or in tandem with other awards granted under the Plan and/or cash
awards made outside of the Plan. After the Committee determines that it will
offer Stock Purchase Rights under the Plan, it shall advise the offeree in
writing or electronically, by means of a Restricted Stock Purchase Agreement, of
the terms, conditions and restrictions related to the offer, including the
number of shares of Common Stock that the offeree shall be entitled to purchase
and the price to be paid for such shares. The offer shall be accepted by
execution of the Restricted Stock Purchase Agreement.


5.02 Repurchase Option. Unless the Committee determines otherwise, the
Restricted Stock Purchase Agreement shall grant the Company a repurchase option
exercisable upon the voluntary or involuntary termination of the purchaser's
service with the Company for any reason (including death or “Permanent
Disability” (as defined in Section 6.03)). The purchase price for shares
repurchased pursuant to the Restricted Stock Purchase Agreement shall be the
original price paid by the purchaser and may be paid by cancellation of any
indebtedness of the purchaser to the Company. The repurchase option shall lapse
at a rate determined by the Committee. In the event that the Restricted Stock
Purchase Agreement does not provide for a lapsing schedule, the restrictions
shall lapse as to (a) one third of the shares subject to the Restricted Stock
Purchase Agreement on the first anniversary of the grant of the Stock Purchase
Right, (b) one third of the shares subject to the Restricted Stock Purchase
Agreement on the second anniversary of the grant of the Stock Purchase Right and
(c) one third of the shares subject to the Restricted Stock Purchase Agreement
on the third anniversary of the grant of the Stock Purchase Right.
 
5.03 Other Provisions. The Restricted Stock Purchase Agreement shall contain
such other terms, provisions and conditions not inconsistent with the Plan as
may be determined by the Committee in its sole discretion.


5.04 Rights as a Shareholder. Once the Stock Purchase Right is exercised, the
purchaser shall have the rights equivalent to those of a shareholder, and shall
be a shareholder when his or her purchase is entered upon the records of the
duly authorized transfer agent of the Company. No adjustment will be made for a
dividend or other right for which the record date is prior to the date the Stock
Purchase Right is exercised; provided, however, that Participants are entitled
to share adjustments to reflect capital changes under Section 7.06.

 
 
 

--------------------------------------------------------------------------------

 


ARTICLE VI


STOCK OPTIONS


6.01           Option Awards.


(a)           General.  The Committee may grant, to such Participants as the
Committee may select, Options entitling the Participant to purchase shares of
Common Stock from the Company in such number, at such price, and on such terms
and subject to such conditions, not inconsistent with the terms of this Plan, as
may be established by the Committee.  The terms of any Option granted under this
Plan shall be set forth in an Option Agreement.


(b)           Purchase Price of Options.  The option exercise price (“Option
Price”) of each share of Common Stock which may be purchased upon exercise of
any Option granted under the Plan shall be determined by the Committee;
provided, however, that (i) with respect to Incentive Stock Options, the Option
Price per share shall in all cases be equal to or greater than the Fair Market
Value of a share of Common Stock on the Date of Grant as required under Section
422 of the Code, and (ii) with respect to any Incentive Stock Option granted to
any Ten Percent Shareholder, the Option Price per share shall in all cases be
equal to or greater than 110 percent of the Fair Market Value of a share of
Common Stock on the Date of Grant as required under Section 422 of the Code.
  
(c)           Designation of Options.  Except as otherwise expressly provided in
the Plan, the Committee may designate, at the time of the grant of each Option,
the Option as an Incentive Stock Option or a Nonstatutory Stock Option.


(d)           Incentive Stock Option Limitations.  No Participant may be granted
Incentive Stock Options under the Plan (or any other plans of the Company),
which would result in shares with an aggregate Fair Market Value (measured on
the Date of Grant) of more than $100,000 first becoming exercisable in any one
calendar year. No Participant may be granted Incentive Stock Options under the
Plan (or any other plans of the Company) unless the Participant is an employee
of the Company or its Subsidiaries. An individual shall not cease to be an
employee in the case of (i) any leave of absence approved by the Company or (ii)
transfers between locations of the Company or between the Company and its
subsidiaries. For purposes of an Option initially granted as an Incentive Stock
Option, if a leave of absence of more than three months precludes such Option
from being treated as an Incentive Stock Option under the Code, such Option
thereafter shall be treated as a Nonstatutory Stock Option for purposes of this
Plan. Neither service as a director nor payment of a director’s fee by the
Company shall be sufficient to constitute “employment” by the Company.


(e)           Rights as a Shareholder.  A Participant or a transferee of an
Option pursuant to Section 7.04 shall have no rights as a shareholder with
respect to Common Stock covered by an Option until the Participant or transferee
shall have become the holder of record of any such shares, and no adjustment
shall be made for dividends in cash or other property or distributions or other
rights with respect to any such Common Stock for which the record date is prior
to the date on which the Participant or a transferee of the Option shall have
become the holder of record of any such shares covered by the Option; provided,
however, that Participants are entitled to share adjustments to reflect capital
changes under Section 7.06.


(f)           Vesting. In the event that an Option Agreement does not provide
for a vesting schedule, the Options covered thereby shall become exercisable as
to (a) one third of the shares subject to the Option Agreement on the first
anniversary of the grant of the Option, (b) one third of the shares subject to
the Option on the second anniversary of the grant of the Option and (c) one
third of the shares subject to the Option on the third anniversary of the grant
of the Option.
 
 
 

--------------------------------------------------------------------------------

 
6.02           Terms of Stock Options.


(a)           Conditions on Exercise.  An Option Agreement with respect to
Options may contain such waiting periods, exercise dates and restrictions on
exercise (including, but not limited to, periodic installments) as may be
determined by the Committee as of the Date of Grant.


(b)           Duration of Options.  Options shall terminate after the first to
occur of the following events:
  
(i)           Expiration of the Option as provided in the Option Agreement;


(ii)           Termination of the Option as provided in Section 6.03, following
the Participant’s termination of employment; or


(iii)           Ten years from the Date of Grant (five years from the Date of
Grant in the case of any Incentive Stock Option granted to a Ten Percent
Shareholder).


(c)           Acceleration of Exercise Time.  The Committee, in its sole
discretion, shall have the right (but shall not in any case be obligated),
exercisable at any time after the Date of Grant, to permit the exercise of any
Option prior to the time such Option would otherwise become exercisable under
the terms of the Option Agreement.


(d)           Extension of Exercise Time.  The Committee, in its sole
discretion, shall have the right (but shall not in any case be obligated),
exercisable on or at any time after the Date of Grant, to permit any Option
granted under this Plan to be exercised after its expiration date, subject,
however, to the limitation described in Section 6.02(b)(iii).


6.03           Exercise of Options upon Termination of Employment.


(a)           General.  In the event of the termination of employment of the
Participant by the Participant or the Company and its subsidiaries for any
reason whatsoever other than death, Permanent Disability (as defined in Section
6.03(b)) or retirement after attainment of age 65, (i) any Options that were not
vested prior to the date of such termination of employment shall terminate on
such date and (ii) any Options that were vested prior to the date of such
termination of employment (and which were not previously exercised) shall
terminate on the ninetieth (90th) day following the date of such termination of
employment or the last day of the Option Term, whichever is earlier.


(b)           Death, Permanent Disability or Retirement.  In the event of the
termination of the employment of the Participant by reason of death, Permanent
Disability or retirement after attainment of age 65, any Options that were
vested prior to the date of such termination (and which were not previously
exercised), together with any other Options designated by the Committee, shall
terminate on the earlier of (i) the first anniversary of the date of such
termination and (ii) the last day of the Option Term.  Any Options that were not
vested prior to the date of such termination and do not become vested pursuant
to the immediately preceding sentence shall terminate as of the date of such
termination.  As used in this Plan, the term “Permanent Disability” means the
Participant being deemed to have suffered a disability that makes the
Participant eligible for immediate benefits under any long-term disability plan
of the Company, as in effect from time to time.
   
(c)           Termination of Employment. For purposes of the Plan, there shall
have been a termination of employment of a Participant if such Participant is no
longer an employee, consultant, director or officer of the Company or of any of
its subsidiaries.
 
 
 

--------------------------------------------------------------------------------

 
 
6.04           Exercise Procedures.  Each Option granted under the Plan shall be
exercised by written notice to the Company which must be received by the officer
or employee of the Company designated in the Option Agreement on or before the
close of business on the expiration date of the Option.  The Option Price of
shares purchased upon exercise of an Option granted under the Plan shall be paid
in full in cash by the Participant pursuant to the Option Agreement; provided,
however, that the Committee may (but shall not be required to) permit payment to
be made by delivery to the Company of either (a) Common Stock (which may include
shares otherwise issuable in connection with the exercise of the Option, subject
to such rules as the Committee deems appropriate), (b) any combination of cash
and Common Stock, or (c) such other consideration as the Committee deems
appropriate.  In the event that any Common Stock shall be transferred to the
Company to satisfy all or any part of the Option Price, the part of the Option
Price deemed to have been satisfied by such transfer of Common Stock shall be
equal to the product derived by multiplying the Fair Market Value of a share of
Common Stock as of the date of exercise times the number of shares of Common
Stock transferred to the Company.  The Participant may not transfer to the
Company in satisfaction of the Option Price any fractional share of Common
Stock.  Any part of the Option Price paid in cash upon the exercise of any
Option shall be added to the general funds of the Company and may be used for
any proper corporate purpose.  Unless the Committee shall otherwise determine,
any Common Stock transferred to the Company as payment of all or part of the
Option Price upon the exercise of any Option shall be held as treasury shares.


ARTICLE VII


MISCELLANEOUS


7.01           Plan Provisions Control Option and Stock Purchase Right
Terms.  The terms of the Plan shall govern all Options and Stock Purchase Rights
granted under the Plan, and in no event shall the Committee have the power to
grant any option or stock purchase right under the Plan which is contrary to any
of the provision of the Plan.  In the event any provision of any Options or
Stock Purchase Rights granted under the Plan shall conflict with any term in the
Plan as constituted on the Date of Grant of such Option or Stock Purchase Right,
the term in the Plan as constituted on the Date of Grant of such Option or Stock
Purchase Right shall control.  Except as provided in Section 7.03 and Section
7.06, the terms of any Option or Stock Purchase Right granted under the Plan may
not be changed after the Date of Grant of such Option or Stock Purchase Right so
as to materially decrease the value of the Option or Stock Purchase Right
without the express written approval of the holder.
 
7.02           Option Agreement.  No person shall have any rights under any
Option granted under the Plan unless and until the Company and the Participant
to whom such Option shall have been granted shall have executed and delivered an
Option Agreement or received any other Option acknowledgment authorized by the
Committee expressly granting the Option to such person and containing provisions
setting forth the terms of the Option.


7.03           Modification of Option After Grant.  No Option or Stock Purchase
Right granted under the Plan to a participant may be modified (unless such
modification does not materially decrease the value of the Option or Stock
Purchase Right) after the Date of Grant except by express written agreement
between the Company and the Participant, provided that any such change (a) shall
not be inconsistent with the terms of the Plan, and (b) shall be approved by the
Committee.


7.04           Limitation on Transfer.  Unless determined otherwise by the
Committee, a Participant’s rights and interest under the Plan may not be
assigned or transferred other than by will or the laws of descent and
distribution, and during the lifetime of a Participant, only the Participant
personally (or the Participant’s personal representative) may exercise rights
under the Plan.  The Participant’s Beneficiary may exercise the Participant’s
rights to the extent they are exercisable under the Plan following the death of
the Participant. In the event that the Committee makes an Option or Stock
Purchase Right transferable, such Option or Stock Purchase Right shall contain
such additional terms and conditions as the Committee deems appropriate.


7.05           Taxes.  The Company shall be entitled, if the Committee deems it
necessary or desirable, to withhold (or secure payment from the Participant in
lieu of withholding) the amount of any withholding or other tax required by law
to be withheld or paid by the Company with respect to any amount payable and/or
shares issuable with respect to such Participant’s Option or Stock Purchase
Right, or with respect to any income recognized upon a disqualifying disposition
of shares received pursuant to the exercise of an Incentive Stock Option, and
the Company may defer payment or issuance of shares upon exercise of an Option
or Stock Purchase Right unless indemnified to its satisfaction against any
liability for any such tax.  The amount of such withholding or tax payment shall
be determined by the Committee and shall be payable by the Participant at such
time as the Committee determines.  The Participant shall meet his or her
withholding requirement by direct payment to the Company in cash of the amount
of any taxes required to be withheld with respect to such Option or Stock
Purchase Right; provided, however, that the Committee may (but shall not be
required to) permit the Participant to meet his or her withholding requirement
by (i) having withheld from such Option or Stock Purchase Right at the
appropriate time that number of shares of Common Stock, rounded up to the next
whole share, whose Fair Market Value is equal to the amount of withholding taxes
due, or (ii) a combination of shares and cash.
   
 
 

--------------------------------------------------------------------------------

 
 
7.06           Adjustments to Reflect Capital Changes.


(a)           Recapitalization.  The number and kind of shares subject to
outstanding Options or Stock Purchase Rights, the Option Price for such shares,
the number and kind of shares available for Options and Stock Purchase Rights
subsequently granted under the Plan and the maximum number of shares in respect
of which Options can be granted to any Participant in any calendar year shall be
appropriately adjusted to reflect any stock dividend, stock split, combination
or exchange of shares, merger, consolidation or other change in capitalization
with a similar substantive effect upon the Plan or the Options or Stock Purchase
Rights granted under the Plan.  The Committee shall have the power and sole
discretion to determine the amount of the adjustment to be made in each case.


(b)           Merger.  After any Merger in which the Company is the surviving
corporation, each Participant shall, at no additional cost, be entitled upon any
exercise of an Option or Stock Purchase Right to receive (subject to any
required action by shareholders), in lieu of the number of shares of Common
Stock receivable or exercisable pursuant to such Option or Stock Purchase Right,
the number and class of shares or other securities to which such Participant
would have been entitled pursuant to the terms of the Merger if, at the time of
the Merger, such participant had been the holder of record of a number of shares
equal to the number of shares receivable or exercisable pursuant to such Option
or Stock Purchase Right.  Comparable rights shall accrue to each Participant in
the event of successive Mergers of the character described above.  In the event
of a Merger in which the Company is not the surviving corporation, the
surviving, continuing, successor, or purchasing corporation, as the case may be
(the “Acquiring Corporation”), shall either assume the Company’s rights and
obligations under outstanding Options and Stock Purchase Rights or substitute
comparable options and stock purchase rights in respect of the Acquiring
Corporation’s stock for such outstanding Options and Stock Purchase Rights. In
the event the Acquiring Corporation elects not to assume or substitute
comparable options and stock purchase rights for such outstanding Options and
Stock Purchase Rights, the Board shall provide that any unexercisable and/or
unvested portion of the outstanding Options and Stock Purchase Rights shall be
immediately exercisable and vested as of a date prior to such Merger or
consolidation, as the Board so determines.  The exercise and/or vesting of any
Option and any Stock Purchase Right that was permissible solely by reason of
this Section 7.07(b) shall be conditioned upon the consummation of the Merger or
consolidation.  Any Options and Stock Purchase Rights which are neither assumed
by the Acquiring Corporation nor exercised as of the date of the Merger shall
terminate effective as of the effective date of the Merger.


For purposes of the Plan, all outstanding Options and Stock Purchase Rights will
be considered assumed if, following the consummation of the Merger, the option
or stock purchase rights confers the right to purchase or receive, for each
share of stock subject to the Option or Stock Purchase Right immediately prior
to the consummation of the Merger, the consideration (whether stock, cash, or
other securities property) received in the Merger by holders of Common Stock for
each share of the Company’s Common Stock held on the effective date of the
transaction (and if holders were offered a choice of consideration, the type
chosen by the holders of a majority of the outstanding shares of the Company’s
Common Stock); provided, however, that if such consideration received in the
Merger is not solely common stock of the successor corporation or its parent,
the Committee may, with the consent of the successor corporation, provide for
the consideration to be received upon the exercise of the Option or Stock
Purchase Right, for each share of stock subject to the Option or Stock Purchase
Right, to be solely common stock of the successor corporation or its parent or
subsidiary equal in fair market value to the per share consideration received by
holders of the Company’s Common Stock in the Merger.
 
Any outstanding Option which is assumed or replaced in the event of a Merger and
does not otherwise accelerate at that time will automatically accelerate in the
event that the Participant’s service terminates through an “Involuntary
Termination” effected within eighteen (18) months following the effective date
of such Merger. Any Option so accelerated will remain exercisable until the
earlier of (i) the expiration of the Option Term or (ii) the end of the one-year
period measured from the date of the Involuntary Termination.


 
 

--------------------------------------------------------------------------------

 
 
An Involuntary Termination will be deemed to occur upon (i) the Participant's
involuntary dismissal or discharge by the Company or its subsidiaries or their
successors for reasons other than cause or (ii) such individual’s voluntary
resignation following (A) a reduction in his or her level of compensation
(including base salary, fringe benefits and any corporate-performance based
bonus or incentive programs) by more than ten percent or (B) a relocation of
such individual’s place of employment by more than fifty (50) miles, provided
and only if such reduction or relocation is effected by the Company or its
subsidiaries or their successor without the Participant’s written consent.


(c)           Options to Purchase Shares of Stock of Acquired Companies.  After
any Merger in which the Company shall be a surviving corporation, the Committee
may grant substituted options outside of the terms of this Plan, pursuant to
Section 424 of the Code, replacing old options granted under a plan of another
party to the Merger whose shares or stock subject to the old options may no
longer be issued following the Merger.  The foregoing manner of application of
the foregoing provisions shall be determined by the Committee in its sole
discretion.  Any such application may provide for the elimination of any
fractional shares, which might otherwise become subject to any Options.


7.07           No Right to Employment.  No employee or other person shall have
any claim of right to be granted an Option under this Plan.  Neither the Plan
nor any action taken hereunder shall be construed as giving any employee any
right to be retained in the employ of the Company or any of its subsidiaries.


7.08           Options Not Includable for Benefit Purposes.  Common Stock
received by a Participant pursuant to the provisions of the Plan shall not be
included in the determination of benefits under any pension, group insurance or
other benefit plan applicable to the Participant, which is maintained by the
Company, except as may be provided under the terms of such plans or determined
by the Board.
 
7.09           Governing Law.  All determinations made and actions taken
pursuant to the Plan shall be governed by the laws of the State of Nevada and
construed in accordance therewith (except where the law of the state of
incorporation of the Company controls).


7.10           No Strict Construction.  No rule of strict construction shall be
implied against the Company, the Board, the Committee, or any other person in
the interpretation of any of the terms of the Plan, any Option or Stock Purchase
Right granted under the Plan or any rule or procedure established by the
Committee.


7.11           Captions.  The captions (i.e., all Section headings) used in the
Plan are for convenience only, do not constitute a part of the Plan, and shall
not be deemed to limit, characterize or affect in any way any provisions of the
Plan, and all provisions of the Plan shall be construed as if no captions have
been used in the Plan.


7.12           Severability.  Whenever possible, each provision in the Plan and
every Option and Stock Purchase Right at any time granted under the Plan shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of the Plan or any Option or Stock Purchase Right at any
time granted under the Plan shall be held to be prohibited by or invalid under
applicable law, then (a) such provision shall be deemed amended to accomplish
the objectives of the provision as originally written to the fullest extent
permitted by law and (b) all other provisions of the Plan and every other Option
and Stock Purchase Right at any time granted under the Plan shall remain in full
force and effect.


7.13           Amendment and Termination.


(a)           Amendment.  The Board shall have complete power and authority to
amend the Plan at any time.  No termination or amendment of the Plan may,
without the consent of the Participant to whom any Option or Stock Purchase
Right shall theretofore have been granted under the Plan, adversely affect the
right of such individual under such Option or Stock Purchase Right.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           Termination.  The Board shall have the right and the power to
terminate the Plan at any time; provided, however, that the Plan shall terminate
no later than ten years after the adoption of the Plan by the Board.  No Option
or Stock Purchase Right shall be granted under the Plan after the termination of
the Plan, but the termination of the Plan shall not have any other effect and
any Option or Stock Purchase Right outstanding at the time of the termination of
the Plan may be exercised after termination of the Plan at any time prior to the
expiration date of such Option or Stock Purchase Right to the same extent such
Option or Stock Purchase Right would have been exercisable had the Plan not
terminated.
 
7.14  Limitations.   The following limitations shall apply to grants of Options:


(i) No Participant shall be granted, in any fiscal year of the Company, Options
to purchase more than 1,000,000 shares of Common Stock, other than grants made
to the chief executive officer of the Company pursuant to an employment
agreement approved by the Board of Directors of the Company, in which case the
maximum number of shares covered by Options granted to such officer in any
fiscal year shall not exceed 5% of the Company’s outstanding common stock,
calculated on a fully diluted basis.


(ii) The foregoing limitation shall be adjusted proportionately in connection
with any change in the Company's capitalization as described in Section 7.06(b).


(iii) If an Option is canceled in the same fiscal year of the Company in which
it was granted (other than in connection with a transaction described in Section
7.06(b)), the canceled Option will be counted against the limits set forth in
subsections (i) and (ii) above.


7.15  Conditions Upon Issuance of Shares.


(a) Legal Compliance. Shares of Common Stock shall not be issued pursuant to the
exercise of an Option or Stock Purchase Right unless the exercise of such Option
or Stock Purchase Right and the issuance and delivery of such shares shall
comply with Applicable Laws and shall be further subject to the approval of
counsel for the Company with respect to such compliance.


(b) Investment Representations. As a condition to the exercise of an Option or
Stock Purchase Right, the Company may require the person exercising such Option
or Stock Purchase Right to represent and warrant at the time of any such
exercise that the shares of Common Stock are being purchased only for investment
and without any present intention to sell or distribute such shares if, in the
opinion of counsel for the Company, such a representation is required.


(c) Additional Conditions.  The Committee shall have the authority to condition
the grant of any Option or Stock Purchase Right in such other manner that the
Committee determines to be appropriate, provided that such condition is not
inconsistent with the terms of the Plan. Such conditions may include, among
other things, obligations of Optionees to execute lock-up agreements and
shareholder agreements in the future.


(d)  Other.  The Company shall have the right but not the obligation to file a
resale registration statement on behalf of one or more Optionees with respect to
shares underlying options on Form S-8 or other applicable registration
statement.
 
7.16. Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company's counsel to be necessary to the lawful issuance and sale
of any shares of Common Stock hereunder, shall relieve the Company of any
liability in respect of the failure to issue or sell such shares as to which
such requisite authority shall not have been obtained.


7.17. Reservation of Shares. The Company, during the term of this Plan, will at
all times reserve and keep available such number of shares of Common Stock as
shall be sufficient to satisfy the requirements of the Plan.
 
 
 

--------------------------------------------------------------------------------

 